  Case 15-09751       Doc 98    Filed 03/07/19 Entered 03/07/19 12:16:36            Desc Main
                                 Document     Page 1 of 26


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                               )       Chapter 7
                                     )
ADVANCED WOMEN’S CARE                )
CENTER, S.C.                         )       No. 15-09751
                                     )
                                     )       Hon. Donald R. Cassling
         Debtor.                     )       United States Bankruptcy Judge
                                     )
                                     )       April 2, 2019 at 9:30 a.m.

                                     NOTICE OF MOTION

To:      See Attached Service List

        PLEASE TAKE NOTICE that on Tuesday, April 2, 2019 at 9:30 a.m. or as soon
thereafter as counsel may be heard, I shall appear before the Honorable Donald R. Cassling,
U.S. Bankruptcy Judge, in Courtroom 619, Dirksen Federal Courthouse, 219 South Dearborn,
Chicago, IL 60604 or before such Judge that may be sitting in his place and shall then and there
present the SUPPLEMENTAL FINAL APPLICATION OF ALAN D. LASKO &
ASSOCIATES, P.C. FOR ALLOWANCE OF COMPENSATION AND EXPENSES, a
copy of which is attached and herewith served upon you and AT WHICH TIME AND PLACE
you may appear if you so wish.

                                                    Frank J. Kokoszka, Esq.
                                                    KOKOSZKA & JANCZUR, P.C.
                                                    ARDC No. 6201436
                                                    19 South LaSalle, Suite 1201
                                                    Chicago, Illinois 60603-6270
                                                    (312) 443-9600 x7861 (phone)
                                                    (312) 254-3156 (fax)
                                                    trustee@k-jlaw.com


                                CERTIFICATE OF SERVICE

        Frank J. Kokoszka certifies that he caused to be served a true copy of the above and
foregoing notice and attached pleading upon those listed on the attached service list through the
ECF System which sent notification of such filing via electronic means or via First Class mail, as
indicated, before 6:00 pm on March 7, 2019.

                                                            /s/ Frank J. Kokoszka
                                                            Frank J. Kokoszka
  Case 15-09751       Doc 98     Filed 03/07/19 Entered 03/07/19 12:16:36             Desc Main
                                  Document     Page 2 of 26


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE                                                 )      Chapter 7
                                                      )
Advanced Women’s Care Clinic                          )      CASE NO. 15-009751
                                                      )
                                Debtor(s)             )      Hon. Donald R. Cassling


                           COVER SHEET FOR APPLICATION FOR
                             PROFESSIONAL COMPENSATION

Name of Applicant:                            Alan D. Lasko & Associates, P.C.

Authorized to Provide                         Frank J. Kokoszka, chapter 7 trustee
Professional Service to:

Date of Order Authorizing Employment:         May 9, 2017
Period for Which
Compensation is Sought:                       March 13, 2018 till February 28, 2019

Amount of Fees Sought:                        $1342.00

Amount of Expense                             $ 30.00
Reimbursement Sought:

This is a(n):                                 Supplemental Final Application

If this is not the first application filed herein by this professional, disclose as to all prior fee
applications: N/A

                                       Total
                                       Requested                                Any Amount
                     Period            (Fees and           Total                Ordered
Date Filed           Covered           Expenses)           Allowed              Withheld
May 15, 2018         May 9, 2017-      $3427.10 &          $3427.10 &           N/A
                     March 12, 2018    $39.67              $39.67
After Submission and award of the Final Fee Application, additional services were required by
the Applicant in response to inquiry and investigation by the IRS, resulting in this supplemental
final fee application

DATED: March 7, 2019                           By: /s/ Frank J. Kokoszka
                                                   Frank J. Kokoszka, Trustee
 Case 15-09751        Doc 98      Filed 03/07/19 Entered 03/07/19 12:16:36               Desc Main
                                   Document     Page 3 of 26

                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

INRE:                                                  )
                                                       )
Advanced Women's Care Center, S.C.                     )        No. 15 B 09751
                                                       )
                                                       )        Chapter7
        Debtor                                         )
                                                       )        Hon. Donald R. Cassling


                        SUPPLEMENTAL FINAL APPLICATION
                       OF ALAND. LASKO & ASSOCIATES, P.C.
                 FOR ALLOWANCE OF COMPENSATION AND EXPENSES


ALAND. LASKO AND ALAND. LASKO & ASSOCIATES, P.C. ("ADLPC"), Certified

Public Accountants, request supplemental final compensation of $1,342.00 and expenses of $30.00

for the time period from March 13, 2018 through February 28, 2019. A detail is provided herein

for the Estate, which identifies by subject matter the services performed by the Applicant.

Additional detail is provided to reflect the function and individual performing said services.

Lastly, each individual's classification and hourly rate is also reflected. In addition, attached is the

Affidavit pursuant to Bankruptcy Rule 2016.



INTRODUCTION



This Court has jurisdiction over this Supplemental Final Fee Application pursuant to 28 U.S.C. §

1334. This matter is a core proceeding within the meaning of28 U.S.C. § 157(b). Venue is proper

pursuant to 28 U.S.C. §§ 1408 and 1409.
Case 15-09751        Doc 98      Filed 03/07/19        Entered 03/07/19 12:16:36       Desc Main
                         ADVANCED WOMEN'S Page
                               Document    CARE4 ofCENTER,
                                                    26     S.C.


The statutory predicates for the reliefrequested   herein are Sections 328, 330 and 331 of Title 11

of the United States Code (11 U.S.C. §§ 101-1532, the "Bankruptcy Code"), as supplemented by

Rule 2016 of the Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules"), Rule 5082-1

of the Local Rules of the United States Bankruptcy Court for the Northern District of Illinois (the

"Local Rules"),    the United    States Trustee        Guidelines   for Reviewing   Applications   for

Compensation and Reimbursement of Expenses Filed Under 11 U.S.C. § 330 promulgated by the

United States Department of Justice, dated on January 30, 1996 (the "UST Guidelines").




Under Rule 2016(b), the Firm has not shared, nor agreed to share, (a) any compensation it has

received or may receive in these cases with another person or party other than the Firm's associates,

and other employees, or (b) any compensation another person or party has received or may receive

in these cases.




GENERAL



The Debtor filed a petition under Chapter 7 on or about March 9, 2015.               A Trustee was

subsequently appointed. On May 9, 2017, Alan D. Lasko & Associates, P.C. was approved by the

Court as the accountants for the Trustee. Reflected in this fee petition is the Applicant's time in

working with the Internal Revenue Service regarding its examination of the 2015 tax year, which

resulted in no change.




                                                   2
 Case 15-09751        Doc 98 Filed 03/07/19 Entered 03/07/19 12:16:36                           Desc Main
                       ADV AN CED  WOMEN'S Page
                               Document     CARE5 of
                                                  CENTER,
                                                     26     S.C.

BREAKDOWN BY CATEGORIES

The categories in this Application as listed below:



BILLING

The Applicant has incurred .6 hour in the preparation of this fee Application.

               Cost                    $62.50


A recap of compensation for this category is as follows:

                                                Hours              Rate              Amount

               A. Lasko                                0.1    $ 300.00           $     30.00
               C. Wilson, Staff                        0.5       65.00                 32.50

                                                       0.6                       $     62.50


RESPOND TO TAX AUTHORITIES

The Applicant incurred 4.5 hours working with the Internal Revenue Service concerning its

examination of the 2015 tax year.


               Cost                    $1.279.50

A recap of compensation for this category is as follows:


                                                         Hours            Rate              Amount

               A. Lasko                                      4.2     $    300.00        $      1,260.00
               C. Wilson, Staff                              0.3           65.00                  19.50

                                                             4.5                        $      1,279.50


The Applicant reflects hourly rates and hours worked by each person by function. The recap also

reflects the cost of each function performed. In order to assist the Court and parties in interest to


                                                   4
Case 15-09751         Doc 98       Filed 03/07/19       Entered 03/07/19 12:16:36               Desc Main
                       ADV AN CED WOMEN'SPage
                               Document   CARE6 ofCENTER,
                                                   26     S.C.

BREAKDOWN         BY CATEGORIES

The categories in this Application as listed below:



BILLING

The Applicant has incurred .6 hour in the preparation of this fee Application.

               Cost                     $62.50


A recap of compensation for this category is as follows:

                                                 Hours              Rate              Amount

                A. Lasko                                0.1    $ 300.00           $     30.00
                C. Wilson, Staff                        0.5       65.00                 32.50

                                                        0.6                       $     62.50


RESPOND TO TAX AUTHORITIES

The Applicant incurred 4.5 hours working with the Internal Revenue Service concerning its

examination of the 2015 tax year.


               Cost                     $1.279.50

A recap of compensation for this category is as follows:


                                                          Hours            Rate              Amount

                A. Lasko                                      4.2     $    300.00        $      1,260.00
                C. Wilson, Staff                              0.3           65.00                  19.50

                                                              4.5                        $      1,279.50


The Applicant reflects hourly rates and hours worked by each person by function. The recap also

reflects the cost of each function performed. In order to assist the Court and parties in interest to


                                                    4
 Case 15-09751       Doc 98       Filed 03/07/19        Entered 03/07/19 12:16:36       Desc Main
                          ADV AN CED WOMEN'SPage
                                  Document   CARE  CENTER,
                                                 7 of 26   S.C.

evaluate this fee request, your Applicant has reflected below the range of rates charged by staff

level.


               Owner                            $290                  $300
               Manager/Director                  260                   300
               Supervisors                       190                   290
               Senior                            140                   190
               Assistant                          65                   140


To provide an orderly and meaningful summary of the services rendered by ADLPC in accordance

with its employment, ADLPC has summarized the services provided by the project billing

categories for its supplemental final fee period are as follows:


                                                                      Supplemental
                           Recap by             First and Final          Final
                            Project              Application           ApPlication           Net

                Billing                         $          125.00     $       62.50     $       187.50
                Tax Preparation                          4,402.80                             4,402.80
                Respond to Tax Authorities                                 1,279.50           1,279.50
                Discount                                (1,100.70)                           (1,100.70)

                          Net Request           $        3,427.10     $    1,342.00     $    4,769.10

                           Recap by                                                         Blended
                            Hour                        Hours             Amount             Rate

                Billing                                         1.8   $      187.50     $      104.17

                Tax Preparation                              29.5          4,402.80     $      149.25

                Respond to Tax Authorities                      4.5        1,279.50     $      284.33

                Tax Preparation - Net                                      (1,100.70)   $

                                                             35.8     $    4,769.10     $       133.22




                                                    5
 Case 15-09751         Doc 98      Filed 03/07/19         Entered 03/07/19 12:16:36        Desc Main
                        ADVANCED WOMEN'S Page
                               Document   CARE8 CENTER,
                                                of 26   S.C.


EXPENSES


It is the Firm's policy to charge its clients in all areas of practice for identifiable, non-overhead

expenses incurred in connection with the client's case that would not have been incurred except

for representation of that particular client. It is the Firm's policy to charge its client only the amount

actually incurred by the Firm in connection with such items. Examples of such expenses are

postage, overnight mail, courier delivery, transportation, airfare, meals, and lodging.



                                         First and        Supplemental
                                           Final             Final
                                        ApPlication        Application         Total

                 Copy Costs            $      29.20       $        30.00   $    59.20
                 Postage                       0.47                              0.47
                 Delivery                     10.00                             10.00

                                       $      39.67        $       30.00   $    69.67


The Applicant has had approved but not paid its First and Final Fee Application as follows:

                                        Compensation           Expenses

                 05/09/17-03/12/l 8     $    3,427.10          $   39.67


ALLOWANCE OF COMPENSATION


The foregoing professional services rendered during the Compensation Period were necessary and

appropriate to the administration of the Chapter 7 case and was in the best interests of the parties

in interest. Compensation for the foregoing services as requested is commensurate with the

 complexity, importance, and nature of the problems, issues, or tasks involved. ADLPC has taken

 significant efforts to ensure that the professional services were performed with expedience and in

 an efficient manner and without duplication of effort.

                                                      6
Case 15-09751          Doc 98 Filed 03/07/19 Entered 03/07/19 12:16:36              Desc Main
                        ADV AN CED  WOMEN'S Page
                                Document     CARE9 ofCENTER,
                                                      26      S.C.

Section 330 provides that a court may award a professional employed under Section 327 of the

Bankruptcy Code "reasonable compensation for actual necessary services rendered . . . and

reimbursement for actual, necessary expenses." 11 U.S.C. § 330(a)(l). Section 330 also sets forth

the criteria for the award of such compensation and reimbursement:


          In determining the amount of reasonable compensation to be awarded, the court should
          consider the nature, the extent, and the value of such services, taking into account all
          relevant factors, including.

                 (A)    the time spent on such services;

                 (B)    the rates charged for such services;

                 (C)    whether the services were necessary to the administration of, or beneficial
                        at the time the service was rendered toward the completion of, a case under
                        this title;

                 (D)    whether the services were performed within a reasonable amount of time
                        commensurate with the complexity, importance, and nature of the problem,
                        issue or task addressed; and

                 (E)    whether the compensation is reasonable based on the customary
                        compensation charged by comparably skilled practitioners in cases other
                        than cases under this title.

Id.§ 330(a)(3).


In the instant case, ADLPC respectfully submits that the services for which it seeks compensation

in this Supplemental Final Fee Application were necessary for and beneficial to the Trustee's

efforts in administering the Debtor's Estate, and necessary to and in the best interests of the

Debtor's Estate. ADLPC further submits that the compensation requested herein is reasonable in

light of the nature, extent, and value of such services provided to the Trustee and the Debtor's

Estate.




                                                  7
 Case 15-09751       Doc 98     Filed 03/07/19       Entered 03/07/19 12:16:36     Desc Main
                      ADVANCED WOMEN'S Page
                            Document    CARE10 CENTER,
                                               of 26   S.C.


The rates charged by ADLPC in this case are standard for any bankruptcy matter, and are identical

to the rate it would charge throughout the country in any bankruptcy case of this size and

prommence.



In sum, the services rendered by ADLPC were necessary and beneficial to the Debtor's Estate, and

were consistently performed in a timely manner commensurate with the complexity, importance,

and nature of the issues involved. As shown by this Supplemental Final Fee Application and

supporting exhibits, ADLPC incurred professional time economically and without unnecessary

duplication of effort. In addition, the work involved, and thus the time expended, was carefully

assigned in view of the experience and expertise required for a particular task. Accordingly,

approval of the Supplemental Final compensation sought herein for the Compensation Period is

warranted.


CONCLUSION       AND REQUEST        FOR RELIEF

Based upon the foregoing, your Applicant submits that the relief requested is justified in the

circumstances and its allowance would be appropriate. Therefore, the requested supplemental

final compensation of $1,342.00 and expenses of $30.00 should be allowed for services by your

Applicant for the period March 13, 2018 through February 28, 2019.




Alan D. Lasko


Alan D. Lasko & Associates, P.C.
205 West Randolph Street
Suite 1150
Chicago, Illinois 60606
(312) 332-1302



                                                 8
Case 15-09751         Doc 98     Filed 03/07/19 Entered 03/07/19 12:16:36                Desc Main
                                  Document     Page 11 of 26

                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

INRE:                                                   )
                                                        )
Advanced Women's Care Center, S.C.                      )           No. 15 B 09751
                                                        )
                                                        )           Chapter 7
        Debtor                                          )
                                                        )           Hon. Donald R. Cassling


                  AFFIDAVIT PURSUANT TO BANKRUPTCY                          RULE 2016


STATE OF ILLINOIS)
                  )                    SS.
COUNTY OF COOK )


        I, Alan D. Lasko, being first duly sworn on oath, depose and state as follows:

1.      I am the owner of the Firm ALAND. LASKO & ASSOCIATES, P.C. (''Lasko") and I am
        authorized to execute this Affidavit on behalf of Lasko. Lasko is the Court-approved
        accountants for Frank J. Kokoszka, Chapter 7 Trustee in this case ("Trustee").

2.      I have read the Supplemental Final Application of Lasko, for allowable compensation and
        expenses ("Application") and all of the factual matters set forth therein are true to the best
        of my knowledge, information and belief. Lasko has performed the services set forth and
        described in the Application at the request and pursuant to the direction of the Trustee.

3.      Lasko has not previously received payments for services rendered in connection with this
        case from the Trustee. Lasko has not entered into any agreement or understanding between
        itself and any other person for the sharing of compensation received or to be received for
        services rendered to the Trustee in connection with these cases, except among the members
        and associates of the Firm.

4.      The Applicant has had approved but not paid its First and Final Fee Application as follows:

                                      Compensation              Expenses

                 05/09/17-03/12/18    $      3,427.10       $       39.67




                                                  9
 Case 15-09751      Doc 98     Filed 03/07/19 Entered 03/07/19 12:16:36           Desc Main
                                Document     Page 12 of 26

FURTHER AFFIANT SAYETH NOT.


                                                Alan D. Lasko

Subscribed and Sworn to before me
this A~       day of February, 2019.
                                                      OFFICIAL SEAL
                                                    CLAUDETTE WILSON
                                                NOTARY PUBLIC STATE OF ILLINOIS
                                                 MY COMMISSION EXPIRES 05/10/20
Notary Public




                                           10
Case 15-09751   Doc 98   Filed 03/07/19 Entered 03/07/19 12:16:36   Desc Main
                          Document     Page 13 of 26




                                 EXHIBIT A

                         ORDER OF EMPLOYMENT
Case 15-09751        Doc 98        Filed 03/07/19 Entered 03/07/19 12:16:36 Desc Main
    Case 15-09751       Doc 80      Document
                                    Filed 05/09/17 Page  1405/10/17
                                                   Entered  of 26 08:44:55 Desc Main
                                      Document       . Page 1 of 1
                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                        Eastern Division

   In Re:                                        )              BKNo.:        15-09751
   ADVANCED WOMEN'S CARE CENTER, )
   s.c.                                          )               Chapter: 7
                                                 )
                                                                Honorable Donald R. Casslmg
                                                 )
                                                 )
                  Debtor(s)                      )

                              Order Authorizing Trustee to Employ Accountants

           This matter coming before the Court on the Application of Frank J. Kokoszka, chapter 7 trustee,
   to employ Alan D. Lasko & Associates, P.C. as accountants for the Trustee, due and proper notice
   having been given to all parties entitled thereto and the Court being otherwise duly advised in the
   premises.
            IT IS HERBY ORDERED THAT:
            Frank J. Kokoszka, trustee herein, is hereby authorized to employ Alan D. Lasko and the
   accounting firm of Alan D. Lasko & Associates, P.C., nunc pro tune to May 2, 2017, to perform all
    accounting services necessary or required in the administration of the chapter 7 estate.
             It is further ordered that compensation for services rendered by Alan D. Lasko and the
    accounting firm of Alan D. Lasko & Associates, P.C. and for reimbursement of expenses incurred is
    subject to further approval and determination by this Court.




                                                              Enter:


                                                                       Honorable Donald R. Cassling
    Dated: May 09, 2017                                                United States Bankruptcy Judge

     Prepared by:
     Frank J. Kokoszka (#6201436)
     Kokoszka & Janczur, P.C.
     19 South LaSalle Street, Suite 1201
     Chicago, Illinois 60603
Case 15-09751   Doc 98   Filed 03/07/19 Entered 03/07/19 12:16:36   Desc Main
                          Document     Page 15 of 26




                                 EXHIBITB
                                PERSONNEL
Case 15-09751        Doc 98     Filed 03/07/19     Entered 03/07/19 12:16:36         Desc Main
                       ADV AN CED WOMEN'S
                              Document    CARE
                                        Page    CENTER,
                                             16 of 26   S.C.


The following represents a description of the primary individuals in this engagement.

Alan D. Lasko-CPA, CIRA, CFF

Mr. Lasko has worked primarily in the bankruptcy field over the last 32 years. He brings his 42

years of experience in providing operational support to Chapter 11 and creditor committees, as

well as his technical abilities in various accounting and tax matters in bankruptcy cases. Mr. Lasko

has been an expert witness, been appointed as a receiver in State Court, worked as a disbursing

agent, made presentations to creditors and their committees and worked with debtor and creditor

counsels in formulating plans of reorganizations and disclosure statements. Mr. Lasko is a

member of the Certified Insolvency and Restructuring Advisors (CIRA), as well as being Certified

in Financial Forensics (CFF). Mr. Lasko is also a member of the American Bankruptcy Institute,

the American Institute of Certified Public Accountants and the Illinois CPA Society. Mr. Lasko

also has instructed and has written seminars on various bankruptcy-related topics. Last, Mr. Lasko

has broad accounting and tax experience in Chapter 7 cases.
Case 15-09751   Doc 98   Filed 03/07/19 Entered 03/07/19 12:16:36   Desc Main
                          Document     Page 17 of 26




                                 EXHIBIT C

                               STAFF LEVELS
Case 15-09751        Doc 98     Filed 03/07/19     Entered 03/07/19 12:16:36         Desc Main
                       ADVANCED WOMEN'SPage
                             Document    CARE  CENTER,
                                            18 of 26   S.C.


              STAFF LEVEL - SUPERVISORS,            SENIORS AND ASSISTANTS


SUPERVISORS


After a period of several years of experience, senior accountants are advanced to the supervisory

level. Supervisors have administrative and overview responsibility on a broader level than senior

accountants. Supervisors are responsible to keep the manager abreast of the progress of the

engagement of the problems encountered in a particular circumstance.



SENIORS

After a period of usually 2 to 3 years, an individual is advanced to the senior level. Seniors are

primarily responsible for the day-to-day functions of fieldwork with the Court. In bankruptcy-

related work, audit seniors may also perform specific tasks at the request of a manager or

supervisor.



ASSISTANTS

Staff assistants usually execute basic assignments or tasks. In bankruptcy-related work, assistants

primarily perform specific projects at specified times under the supervision of a senior, supervisor

or manager.
Case 15-09751   Doc 98   Filed 03/07/19 Entered 03/07/19 12:16:36   Desc Main
                          Document     Page 19 of 26




                                 EXHIBITD

                     ACTUAL TIME FROM TIME SLIPS
Case 15-09751   Doc 98   Filed 03/07/19 Entered 03/07/19 12:16:36   Desc Main
                          Document     Page 20 of 26




                                EXHIBIT D-1

                             TAX PREPARATION
                Case 15-09751        Doc 98      Filed 03/07/19 Entered 03/07/19 12:16:36                   Desc Main
                                                  Document     Page 21 of 26
2/28/2019
12 08 PM                                             Pre-bill Worksheet                                       Page



                                                      Selection Criteria

Che Selection               Include Adv Women's 004


Nickname            Adv Women's 004 I 5584
Full Name           Advanced Women's Care Center, S C
Address             c/o Frank Koskoszka, Trustee
                    19 S LaSalle Street
                    Suite 1201
                    Chicago, IL 60603
Phone                                          Fax
Home                                           Other
In Ref To           lrs work
Fees Arrg           By billing value on each slip
Expense Arrg        By billing value on each slip
Tax Profile         AK
Last bill
Last charge         2/27/2019
Last payment                                   Amount       $0 00

Date            Timekeeper                                             Rate         Hours         Amount               Total
ID              Task                                              Markup%       DNB  Time        DNB Amt
   6/25/2018    A Lasko                                              300 00           0 30          90 00            Billable
      164976    800
                rrs notice, possible exam 2015 and respond to trustee concerning same

   6/25/2018 C Wilson                                                      65 00         0 30       19 50            Billable
      165004 800
             Prepared Power of Attorney

  10/29/2018 A Lasko                                               300 00          0 70            210 00            Billable
      168307 800
             call with IRS re, status of IRS exam and one department made a referral to
             the taxpayer's advocate's office because the 'exam' department had been
             non responsive since their notice of a possible exam last March
             Timeframe to hear from Advocate's office rs 5-10 business days

     2/6/2019 A Lasko                                                  300 00             0 60     180 00            Billable
       170243 800
              call from taxpayer's advocate's office of IRS re, review of status of rrs exam
              and issues related to bankrupt entity re, debtor filed return and never
              notified trustee, rrs has 2 returns on file for 2015

     2/7/2019 A Lasko                                                   300 00           0 20        60 00           Billable
       170244 800
              partial n/c re, notified trustee of rrs issues and need to exam 2015
              auditor and manager are coming to Lasko's office on 2/27
                Case 15-09751         Doc 98      Filed 03/07/19 Entered 03/07/19 12:16:36                   Desc Main
                                                   Document     Page 22 of 26
2/28/2019
12 08 PM                                              Pre-bill Worksheet                                       Page         2

Adv Women's 004 Advanced Women's Care Center, S C (continued)

Date            Timekeeper                                              Rate          Hours       Amount                Total
ID              Task                                               Markup%       DNB   Time      DNB Amt
                ~~~~~~~~~~~~~~~~                                                                            -----
   2/20/2019    A Lasko                                               300 00           010          30 00            Billable
      170583    800
                respond to IRS agent re turnover of debtor's 2015 return which was filed
                after the bankruptcy and never sent to the Trustee

  2/20/2019 A Lasko                                                 300 00           0 30           90 00            Billable
     170584 800
            review of certain mformatron in preparation for tomorrow's phone call with
            trustee re, rrs exam of tax year 2015

   2/21/2019 A Lasko                                                   300 00             0 30      90 00             Billable
      170609 800
             call with trustee re, review of debtor's return and related rrs issues for ns
             meeting next week

   2/21/2019 A Lasko                                                   300 00            0 20       60 00             Billable
      170610 800
             review of material related for irs exam for next week

   2/27/2019 A Lasko                                                 300 00            0 90        270 00             Billable
      170808 800
             mtg with trs auditors re, review of returns and process for tax year 2015
             IRS to resolve issue

   2/27/2019 A Lasko                                             300 00            040             120 00             Billable
      170810 800
             completed work paper file regarding work performed on IRS matter, tax
             year2015

   2/27/2019 A Lasko                                              300 00             0 20           60 00             Billable
      170811 800
             call with Trustee re, revew of IRS matter and what was agreed to re, no
             change to take place


TOTAL           Billable Fees                                                             4 50                      $1,279 50



Date            Timekeeper                                            Pnce        Quantity         Amount                Total
ID              Expense                                          Markup%
----                                                                        -----
    2/26/2019   C Wilson                                             30 00           1 000           30 00            Billable
       170807   115
                Photocopy costs for meeting with Internal Revenue Service Auditors - 300
                pages @ $ 10 per page


TOTAL            Billable Costs                                                                                        $30 00
               Case 15-09751       Doc 98     Filed 03/07/19 Entered 03/07/19 12:16:36      Desc Main
                                               Document     Page 23 of 26
2/28/2019
12 08 PM                                         Pre-bill Worksheet                           Page        3

Adv Women's 004 Advanced Women's Care Center, S C (continued)


                                            Calculation of Fees and Costs


                                                                                 Amount               Total

Fees Bill Arrangement Slips
By billing value on each slip

Total of billable time slips                                                    $1,279 50
Total of Fees (Time Charges)                                                                    $1,279 50

Costs Bill Arrangement Slips
By billing value on each slip

Total of billable expense slips                                                    $30 00
Total of Costs (Expense Charges)                                                                     $30 00



Total new charges                                                                               $1,309 50


 New Balance
 Current                                                                        $1,309 50

                                                                                                $1,309 50
 Total New Balance
Case 15-09751   Doc 98   Filed 03/07/19 Entered 03/07/19 12:16:36   Desc Main
                          Document     Page 24 of 26




                                 EXHIBIT D-2

                               BILLING TIME
                 Case 15-09751       Doc 98       Filed 03/07/19 Entered 03/07/19 12:16:36             Desc Main
                                                   Document     Page 25 of 26
2/28/2019
12 10 PM                                             Pre-bill Worksheet                                  Page



                                                      Selection Cntena

Clie Selection                Include Adv Women's 012


Nickname            Adv Women's 012 I 5230
Full Name           Advanced Women's Care Center, S C
Address             c/o Frank Koskoszka, Trustee
                    19 S LaSalle Street
                    Suite 1201
                    Chicago, IL 60603
Phone                                       Fax
Home                                        Other
In RefTo
                     fee petmon
Fees Arrg            By billing value on each slip
Expense Arrg         By billing value on each slip
Tax Profile          Exempt
Last bill            3/12/2018
Last charge          2/28/2019
Last payment                                     Amount     $0 00

Date             Timekeeper                                              Rate       Hours     Amount              Total
_ID~~~~-Ta~s~k'--~~~~~~~~~~~~~                                      Markup%      DNB Time    DNBAmt~~~~~
   2/27/2019 C Wilson                                                   65 00         0 50      32 50           Billable
      170821 800
             Prepared supplemental final fee petmon

    2/28/2019 A Lasko                                                  300 00         010      30 00            Billable
       170839 800
              Prepared supplemental final fee pennon


 TOTAL           Billable Fees                                                        0 60                      $62 50



 Total of billable expense slips                                                                                  $0 00




                                                 Calculation of Fees and Costs


                                                                                              Amount               Total

 Fees Bill Arrangement Slips
 By billing value on each slip

 Total of billable time slips                                                                  $62 50
 Total of Fees (Time Charges)                                                                                    $62 50
              Case 15-09751        Doc 98   Filed 03/07/19 Entered 03/07/19 12:16:36     Desc Main
2/28/2019
                                             Document     Page 26 of 26
12 10 PM                                      Pre-bill Worksheet                           Page        2

Adv Women's 012 Advanced Women's Care Center, SC (continued)

                                                                               Amount              Total

Total of Costs (Expense Charges)                                                                   $0 00



Total new charges                                                                                 $62 50

Prevous Balance
120 Days                                                                       $125 00
Total Prevous Balance                                                                         $125 00

New Balance
120 Days                                                                       $125 00
Current                                                                         $62 50

Total New Balance                                                                             $187 50

Total Overdue   $125 00
